Citation Nr: 1137663	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

2.  Entitlement to service connection for headaches, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

4.  Entitlement to service connection for multiple joint pain, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

5.  Entitlement to service connection for a lung disorder, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

6.  Entitlement to service connection for an eye disorder, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

7.  Entitlement to service connection for a back disability, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

8.  Entitlement to service connection for bilateral hand disabilities, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

9.  Entitlement to service connection for bilateral leg disabilities, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

10.  Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

11.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

12.  Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

13.  Entitlement to service connection for loss of teeth, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.

14.  Entitlement to service connection for fatigue, weakness, and numbness of the body, to include as secondary to herbicide exposure and/or secondary to radiation treatment for service-connected squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in part, denied service connection for the claimed disabilities.

A Travel Board hearing was held in January 2007 with the Veteran in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was subsequently remanded by the Board in April 2008 for additional development, and now returns to the Board for further appellate review.

The issue of entitlement to an increased rating for residuals of squamous cell carcinoma of the left true vocal cord has been raised by the record, specifically in a June 2010 letter from the Veteran's treating physician and a July 2010 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for left ear hearing loss, headaches, an eye disorder, a back disability, a skin disorder, a heart disorder, and loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The record does not reflect competent evidence of a right shoulder disability.

2.  A disorder manifested by multiple joint pain is not etiologically related to service or a service-connected disability.

3.  A lung disorder is not etiologically related to service or a service-connected disability.

4.  A bilateral hand disorder is not etiologically related to service or a service-connected disability.

5.  A bilateral leg disorder is not etiologically related to service or a service-connected disability.

6.  Sinusitis is not etiologically related to service or a service-connected disability.

7.  A disorder manifested by fatigue, weakness, and numbness of the body is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated during service; is not proximately due to, the result of, or aggravated by a service-connected disability; and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Multiple joint pains were not incurred in or aggravated during service; are not proximately due to, the result of, or aggravated by a service-connected disability; and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  A lung disorder was not incurred in or aggravated during service; and is not proximately due to, the result of, or aggravated by a service-connected disability; 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  A bilateral hand disability was not incurred in or aggravated during service; is not proximately due to, the result of, or aggravated by a service-connected disability; and peripheral neuropathy may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  A bilateral leg disability was not incurred in or aggravated during service; is not proximately due to, the result of, or aggravated by a service-connected disability; and peripheral neuropathy may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

6.  Sinusitis was not incurred in or aggravated during service; and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

7.  Fatigue, weakness, and numbness of the body was not incurred in or aggravated during service; and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a letter dated in April 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the April 2008 letter that addressed all notice elements, including the criteria for establishing service connection based on herbicide exposure and on a secondary basis, as well as the criteria for establishing a disability rating and effective date.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in September 2010, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  Although the Veteran identified a specific July 2004 examination for Agent Orange exposure, attempts to obtain copies of that examination were not successful.  See June 2010 Memorandum.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide opinions as to the etiology of the claimed conditions, including the possible relationship to radiation therapy.  

The Board notes that no medical opinion has been obtained with respect to the Veteran's claims for service connection for a right shoulder disability, multiple joint pain, bilateral hand disabilities, bilateral leg disabilities, sinusitis, a lung disability, and weakness and fatigue of the body.  However, the Board finds that the evidence, which does not reflect evidence of a disability in service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of an event, disease, or injury in service with respect the identified disabilities.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With respect to claims for disabilities related to herbicide exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).  The Veteran's records reflect service in Vietnam, and therefore herbicide exposure is presumed.

Regulations provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R.  3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

1.  Right Shoulder Disability

Service treatment records are negative for any complaints, treatment, or diagnoses related to a right shoulder disability.  The Veteran underwent examinations in January 1968 and December 1971.  No relevant abnormalities were noted.

In addition, the record does not reflect any currently diagnosed right shoulder disability.  The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit) which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As there is no competent evidence of a right shoulder disability, service connection is not warranted.


2.  Multiple Joint Pain

Private treatment records reflect complaints of left knee pain in September 1998.  VA treatment records reflect complaints of neck pain in April 2008; wrist, knee, and hip pain in November 2009; and hip pain in January 2010.  Unfortunately, there is no competent evidence linking these conditions to service or a service-connected disability.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to generalized joint pains.  Examinations in January 1968 and December 1971 reflect no relevant abnormalities, and treatment records do not reflect complaints of joint pain for many years after service.  Moreover, joint pain is not a disability that is recognized as being associated with herbicide exposure.

The Veteran asserts that his joint pain is related to radiation treatment he received for his service-connected squamous cell carcinoma.  However, an August 2008 VA examiner indicated that there were no systemic effects of radiation that could explain multiple joint pains.  There is no other competent opinion to refute this conclusion, or to otherwise suggest that the Veteran's multiple joint pains are related to either service or radiation treatment for a service-connected disability.  Therefore, service connection for multiple joint pain is not warranted.

3.  Lung Disorder

Private treatment records reflect the Veteran underwent a CT scan of the chest in July 2004, which revealed pleural-based scarring of the left lower lobe.  However, there is no competent evidence linking this condition to service.  Service treatment records do not reflect any complaints, treatment, or diagnoses related to a lung condition.  While respiratory cancers are presumed to be attributable to herbicide exposure in service, the evidence does not reflect a diagnosis of lung cancer separate from the Veteran's service-connected squamous cell carcinoma of the left true vocal cord.

As above, the Veteran asserts that he has a lung condition related to radiation treatment he received for his service-connected squamous cell carcinoma.  However, an August 2008 VA examiner indicated that the abnormality noted on the Veteran's previous CT scan was unrelated to radiation exposure, as the Veteran's lungs would not have received any radiation.  There is no other competent opinion to refute this conclusion, or to otherwise suggest that the Veteran has a lung condition related to either service or radiation treatment for a service-connected disability.  Therefore, service connection for a lung condition is not warranted.

4.  Bilateral Hand Disabilities

Treatment records dated March 2002 reflect findings of right hand swelling.  The Veteran testified during his January 2007 hearing that he experienced recurring swelling of the hands, most recently in 2004.  Unfortunately, there is no competent evidence linking swollen hands or another bilateral hand disability to service or a service-connected condition.

Service treatment records are negative for any complaints, treatment, or diagnoses related to a hand disability, and there is no presumption associating a hand disability with herbicide exposure.  Peripheral neuropathy is a condition associated with herbicide exposure.  However, the record does not reflect a competent diagnosis of peripheral neuropathy, and 38 C.F.R. § 3.309(e) specifies that this presumption exists only for transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent, and resolves within two years of the date of onset.  Therefore, service connection for peripheral neuropathy is not warranted.

While the Veteran has also asserted a link between his radiation therapy and a bilateral hand condition, the August 2010 VA examiner stated that a bilateral hand disability was not related to radiation treatment, as the cervical spine would have received a negligible amount of radiation.  There is no other competent opinion to refute this conclusion, or to otherwise suggest that the Veteran has a hand condition related to either service or radiation treatment for a service-connected disability.  Therefore, service connection for a bilateral hand disability is not warranted.

5.  Bilateral Leg Disabilities

Similarly, treatment records dated October 1998 and April 2008 reflect complaints of leg pain.  However, there is no competent evidence linking a bilateral leg disability to service or a service-connected condition.  As with the Veteran's bilateral hand disability claim, service treatment records are negative for any entries related to a leg disability.  There is no applicable presumption linking a leg disability to herbicide exposure, and for the reasons discussed above, the presumption for peripheral neuropathy does not apply.

The August 2010 VA examiner stated that a bilateral leg disability was not related to radiation treatment, as the lumbar spine would not have received a significant amount of radiation.  There is no other competent opinion to refute this conclusion, or to otherwise suggest that the Veteran has a leg condition related to either service or radiation treatment for a service-connected disability.  Therefore, service connection for a bilateral leg disability is not warranted.

6.  Sinusitis

The Veteran's treatment records document a diagnosis of recurrent sinusitis in February 1997.  Records generated in 2004 reflect additional complaints and diagnoses of sinusitis.  However, there is no competent evidence linking a sinusitis to service or a service-connected condition.

Service treatment records do not reflect any complaints, treatment, or diagnoses related to sinusitis, and sinusitis is not a condition that is presumed to be associated with herbicide exposure.  To the extent that the Veteran has asserted a link between his sinusitis and radiation treatment, the August 2010 VA examiner stated that the sinuses would not have been exposed to a significant amount of radiation resulting in any disability.  There is no other competent opinion to refute this conclusion, or to otherwise suggest that the Veteran has sinusitis related to either service or radiation treatment for a service-connected disability.  Therefore, service connection for sinusitis is not warranted.

7.  Fatigue, Weakness, and Numbness of the Body

The Veteran's treatment records reflect complaints of generalized muscle aches in July 2004.  Additional records dated November 2009 document complaints of fatigue.  The Veteran also testified during his January 2007 hearing that he experienced tremors in various areas of his body.  However, there is no competent evidence linking fatigue, weakness, or numbness of the body to service or a service-connected condition.

Service treatment records do not reflect any complaints, treatment, or diagnoses associated with generalized weakness or fatigue, and such conditions are not presumed to be associated with herbicide exposure.  To the extent that the Veteran has asserted a link between these symptoms and radiation treatment, the August 2010 VA examiner stated that there was no known systemic effects of radiation treatment for vocal cord carcinoma that would cause fatigue, weakness, or numbness of the body.  There is no other competent opinion to refute this conclusion, or to otherwise suggest that the Veteran's generalized fatigue or weakness is related to either service or radiation treatment for a service-connected disability.  Therefore, service connection for fatigue, weakness, and numbness of the body is not warranted.

C.  Lay Testimony

The Board has considered statements made by the Veteran in support of his claims.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran has demonstrated the medical knowledge required to establish an etiological nexus between his claimed disorders and service, herbicide exposure in service, or radiation therapy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a diagnosis or a medical nexus between these claimed disorders and the service or service-connected disability.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of the claimed disabilities in service, and in fact not shown to have documented complaints or diagnoses of the claimed disabilities until many years after service, weighs heavily against any claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for multiple joint pains is denied.

Service connection for a lung disorder is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for sinusitis is denied.

Service connection for fatigue, weakness, and numbness of the body is denied.



REMAND

1.  Left Ear Hearing Loss

The Veteran testified at his January 2007 hearing that he was exposed to excessive noise during service.  VA treatment records May 2004 reflect complaints of left ear hearing loss, and additional records dated May 2010 reflect complaints of long-term hearing loss.  Moreover, the Veteran's representative requested in a May 2011 brief that the Veteran be afforded a VA audiological examination to determine the nature and etiology of any current left ear hearing loss.  Therefore, the Veteran should be afforded a VA audiological examination.

2.  Eye Disorder and Headaches

Recent VA treatment records show the Veteran reported a history of visual disturbances and headaches since the early 1970's.  The Veteran's service treatment records do not reflect any specific complaints of headaches.  However, in December 1970, the Veteran was treated for burning and tearing of the left eye, due to recent contact with blowing debris.  He was diagnosed with conjunctivitis.  No other eye disorders were noted.

The Veteran was afforded VA examinations for the eyes in October 2008 and August 2010.  A supplemental opinion to the October 2008 examination was obtained in November 2008.  Collectively, the examination reports indicate that the Veteran experienced a kaleidoscope-type visual disturbance that was consistent with ocular migraines.  Neither examiner provided a specific rationale for their conclusions.  However, it appears that the conclusions were based on a history of symptoms dating back to service that was provided by the Veteran.  There is no indication that either examiner reviewed the claims file.  In order to obtain a more complete opinion regarding the etiology of the Veteran's claimed headaches and eye disorder, a supplemental opinion that includes a review of the claims file is necessary.


3.  Back Disability

Service treatment records reflect complaints of back pain in September 1970.  Additional records reflect a diagnoses of Paget's disease, lumbar spondylosis and stenosis, and scoliosis.  Although the Veteran's December 1971 separation examination indicated no relevant abnormalities, the Board finds that an examination is necessary to determine whether it is at least as likely as not that the Veteran's currently diagnosed lumbar spine conditions were incurred in or otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

4.  Skin Disorder

The Veteran was afforded a VA dermatological examination in October 2008.  At that time, the Veteran had no dermatological symptoms.  The examiner did not diagnose a skin condition and no opinion regarding etiology was provided.  However, VA treatment records dated prior to and subsequent to the examination reflect complaints and diagnoses of a skin condition.  In light of these records, the Veteran should be afforded another VA examination for his skin condition.  If possible, the examination should be conducted at a time when the Veteran's skin condition is in an "active phase."  Cf. Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

5.  Heart Disorder

The Veteran was afforded a VA examination for his heart condition in October 2008, and a supplemental opinion was obtained in December 2008.  The examiner diagnosed an moderate mitral regurgitation, and stated that this condition was not related to the Veteran's radiation treatment for service-connected squamous cell carcinoma.  

Pursuant to the Board's April 2008 remand, the examiner was instructed to also provide an opinion as to whether the Veteran had a preexisting heart condition aggravated by service, or whether a heart condition was incurred in or otherwise etiologically related to service.  However, no such opinions were provided.

Because the requested development was not completed, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  On remand, a supplemental opinion addressing the relationship, if any, between the Veteran's current mitral regurgitation and service should be obtained.

6.  Loss of Teeth

Pursuant to the Board's April 2008 remand, an August 2010 VA opinion was obtained to determine whether any of his claimed disabilities were secondary to radiation treatment he underwent for service-connected squamous cell carcinoma.  The examiner stated that the loss of teeth could occur after radiation, although it only occurred in the setting of treatment to the salivary glands or the mandible maxima.  Although it would not have been appropriate to treat those structures with radiation in light of the Veteran's diagnosed cancer of the left true vocal cord, the examiner could not definitively opine as to the relationship between the Veteran's loss of teeth and radiation treatment without access to the Veteran's radiation treatment plan records.

The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In this case, the examiner has identified additional information that is necessary in order to provide an opinion regarding the relationship, if any, between the Veteran's loss of teeth and his radiation treatment.  Following the VA examination, the Veteran submitted additional documentary evidence including a June 1983 Summary of Radiation Therapy documenting the type of radiation treatment the Veteran underwent for his squamous cell carcinoma of the left true vocal cord.  Therefore, on remand, the Veteran should be afforded an opportunity to submit any other records relating to his radiation treatment plan for his service-connected squamous cell carcinoma.  Then the claims file should be forwarded to the August 2010 examiner for a supplemental opinion as to whether there is an etiological relationship between the Veteran's loss of teeth and his radiation treatment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to address the etiology of any currently diagnosed left ear hearing loss.  The claims folder must be made available to the examiner for review before the examination.  The audiologist should identify any in-service and post-service noise exposure.  The examiner should note that normal hearing at separation, alone, does not always preclude establishing service connection for hearing loss.

The audiologist should state whether it is at least as likely as not (50 percent or greater probability) that any current left hearing loss was incurred in or is otherwise related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the August 2010 VA eye examination.  Upon review of the claims file and the evidence therein, he should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's ocular migraines and associated visual disturbances were incurred in or are otherwise attributable to service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another eye examination to determine whether it is at least as likely as not that the Veteran's ocular migraines and associated visual disturbances were incurred in or are otherwise attributable to service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above.

3.  The Veteran should be afforded a VA dermatological examination to determine the nature and etiology of any identified skin disorder.  The claims file and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified skin disorder had its onset during service or is otherwise related to service.  

The examiner should provide a complete rationale for all conclusions reached and opinions expressed.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If possible, schedule this examination during an "active" phase when the disease is most prevalent, so as to get an accurate picture of its severity. The examining facility must be fully informed of this requirement in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition. Appropriate instructions must be provided to the Veteran in this regard.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the October 2008 cardiovascular examination.  Upon review, he should provide a supplemental opinion as to whether there was any worsening of the Veteran's preexisting heart disorder during service, and if so, whether such increase was due to the natural progression of such a disease, or whether such worsening constituted chronic aggravation due to service.  

If the current heart disorder is found not to have preexisted service, the examiner should indicate whether it is at least as likely as not that the current disorder was incurred in or is otherwise etiologically related to service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another cardiovascular examination to determine whether his diagnosed mitral regurgitation preexisted service and was aggravated therein, or was incurred in or is otherwise etiologically related to service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

5.  The Veteran should be afforded an opportunity to obtain and submit any other records related to the radiation treatment plan associated with the treatment for his service-connected squamous cell carcinoma that are not of record, or he may provide VA with sufficient information to obtain those records on his behalf.

Then, the claims file, including a copy of this remand, should be forward to the August 2010 VA examiner for a supplemental opinion as to whether it is at least as likely as not that the Veteran's loss of teeth is proximately due to, the result of, or permanently aggravated by radiation treatment.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

7.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


